Case 1:20-cv-00754-CMA-STV Document 19 Filed 05/27/20 USDC Colorado Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-00754-CMA-STV

   ARTHUR MCMAHON,

          Plaintiff,

   v.

   BRECKENRIDGE GRAND VACATIONS, LLC,
   d/b/a PEAK 8 PROPERTIES, LLC
   ,
          Defendant.



                                      SCHEDULING ORDER



                                     1. DATE OF CONFERENCE
                       AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

          The Scheduling Conference in this matter is set for May 27, 2020 at 9:30 a.m., by

   telephone, before Magistrate Judge Scott T. Varholak.


   Appearing for the parties are:


   Steven L. Woodrow
   Patrick Peluso
   Woodrow & Peluso, LLC
   3900 E. Mexico Avenue, Suite 300
   Denver, Colorado 80210
   swoodrow@woodrowpeluso.com
   ppeluso@woodrowpeluso.com

   Defendant Breckenridge Grand Vacations
   d/b/a Peak 8 Properties, LLC is represented by:

                                                     1
Case 1:20-cv-00754-CMA-STV Document 19 Filed 05/27/20 USDC Colorado Page 2 of 10




   Darin Mackender
   Danielle S. Urban
   FISHER & PHILLIPS, LLP
   1801 California Street, Suite 2700
   Denver, Colorado 80202
   (303) 218-3654 – phone
   (303) 218-3651 – fax
   dmackender@fisherphillips.com
   durban@fisherphillips.com


                                     2. STATEMENT OF JURISDICTION

          Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, which grants original

   jurisdiction to the federal District Court in actions arising under federal wage and hour laws.

   Plaintiff’s Complaint asserts claims in violation of the Fair Labor Standards Act of 1938 (FLSA),

   29 U.S.C. §§201, et seq., and the Colorado Wage Act C.R.S. §§8-4-101 et seq. 28 U.S.C. § 1367

   is the basis for this Court’s supplemental jurisdiction over Plaintiff’s state law claims. Venue lies

   in the United States District Court for the District of Colorado pursuant to 28 U.S.C. § 1391(b).


                                3. STATEMENT OF CLAIMS AND DEFENSES

      a. Plaintiff: This case is an alleged class action brought under the Fair Labor Standards Act

          and the Colorado Wage Claim Act. Plaintiff, on behalf of himself and all others similarly

          situated, alleges that Defendant improperly classifies its sales personnel as independent

          contractors and seeks to recover unpaid wages and benefits as well as injunctive relief

          preventing Defendant from misclassifying salespersons as independent contractors going

          forward.

      b. Defendant:

          Plaintiff asserted claims for relief against Defendant alleging violations of the Colorado

                                                    2
Case 1:20-cv-00754-CMA-STV Document 19 Filed 05/27/20 USDC Colorado Page 3 of 10




   Wage Claim Act and the Fair Labor Standards Act. Defendant denies that Plaintiff was an

   employee of Defendant. Rather, Plaintiff was an independent contractor sales broker, contracted

   to sell real estate. With respect to the merits of Plaintiff’s claims, Defendant denies the material

   allegations on which Plaintiff’s claims are based. Plaintiff was an independent contractor, and at

   all relevant times, Plaintiff was paid as agreed pursuant to the parties’ Independent Contractor

   Agreement. As an independent contractor, Plaintiff was not entitled to overtime compensation or

   benefits.

          In addition to denying the material allegations of Plaintiff’s complaint, Defendant asserts

   the following defenses: Plaintiff has failed to state a claim upon which relief can be granted; one

   or more of Plaintiff’s claims may be barred, in whole or in part, by the doctrines of waiver,

   estoppel, laches, consent, unclean hands, statute of frauds, accord and satisfaction, and payment

   and release; one or more of Plaintiff’s claims may be barred, in whole or in part, by the applicable

   statutes of limitations; Defendant at all times had a good faith, reasonable belief that it was acting

   in compliance with the FLSA and all other applicable federal and state laws because its real estate

   brokers, with which it contracted, were independent contractors and any alleged violations of law

   were not willful; one or more of Plaintiff’s claims are barred because Plaintiff was not an employee

   and therefore was not subject to federal and/or state overtime requirements; to the extent Plaintiff

   failed to mitigate his damages, any recovery may be barred or reduced; Plaintiff is not a proper or

   adequate class representative under applicable law; Plaintiff’s complaint fails to properly state,

   plead, meet, or otherwise satisfy the requirements to maintain a class action under Fed. R. Civ. P

   23 or any other federal law; and, Plaintiff is not entitled to recover any liquidated damages, penalty

   amounts, or attorneys’ fees under federal or state law. Defendant reserves the right to assert

                                                    3
Case 1:20-cv-00754-CMA-STV Document 19 Filed 05/27/20 USDC Colorado Page 4 of 10




   additional defenses, including additional affirmative defenses, as may become available or

   apparent during the course of discovery.

                                            4. UNDISPUTED FACTS

      a. Defendant is a limited liability company that develops, markets, sells, and operates four

          fractional vacation ownership condominium resorts in Breckenridge, Colorado.

      b. Plaintiff is a Colorado-licensed real estate broker.

      c. Plaintiff was party to an independent contractor agreement with Defendant through his

          company, Life’s Blessings, Inc.

      d. To make sales, Plaintiff provided tours to potential buyers.

                                     5. COMPUTATION OF DAMAGES

      a. Plaintiff: Plaintiff, on behalf of himself and all others similarly situated, seeks an award

          of actual damages and additional liquidated damages as allowable, all to be paid into a

          common fund for the benefit of Plaintiff and the Class. Plaintiff also seeks attorneys’ fees

          and costs.


      b. Defendant: Plaintiff is not entitled to any damages in this matter. Because Defendant has

          not filed any counterclaims, it does not seek any damages. Defendant does, however, seek

          an award of its costs and attorneys’ fees pursuant to Colo. Rev. Stat. § 13-17-101 et seq.

          and § 8-4-101 et seq, or as otherwise allowed by law or contract.

                             6. REPORT OF PRECONFERENCE DISCOVERY
                               AND MEETING UNDER FED. R. CIV. P. 26(f)

      a. Date of Rule 26(f) meeting: The parties’ 26(f) conference was held by telephone on

          Wednesday, May 6, 2020.

                                                   4
Case 1:20-cv-00754-CMA-STV Document 19 Filed 05/27/20 USDC Colorado Page 5 of 10




     b. Plaintiff was represented by Patrick Peluso of Woodrow & Peluso, LLC and

         Defendant was represented by Danielle Urban of Fisher Phillips LLP.

     c. The parties agree to exchange initial disclosures on or before May 27, 2020.

     d. Proposed changes, if any, in timing or requirement of disclosures under Fed. R. Civ. P. 26(a)(1).

         None

     e. Statement concerning any agreements to conduct informal discovery: None.

     f. Statement concerning any other agreements or procedures to reduce discovery and other litigation

         costs, including the use of a unified exhibit numbering system: Parties will cooperate as to

         unified exhibit numbering systems.

     g. Statement as to whether the parties anticipate that their claims or defenses will involve extensive

         electronically stored information, or that a substantial amount of disclosure or discovery will

         involve information or records maintained in electronic form.

                 Regarding Electronically Stored Information (“ESI”), the parties agree that if

         disclosure of ESI in other than hard copy becomes necessary, the parties agree that

         any ESI may be disclosed in .pdf format, so long as that format is reasonably legible

         and searchable. The parties agree that ESI and other documents will be manually

         self-collected by the document custodians at the direction and oversight of counsel.

         Defendant does not anticipate the need to produce metadata and will therefore not

         conduct a forensic collection of ESI and does not expect Plaintiff to do so. Defendant

         will, however, make an effort to preserve metadata in the event that production of

         metadata for particular documents is later proven necessary and anticipates that

         Plaintiff will do the same. After the initial production in hard copy or .pdf format is

                                                    5
Case 1:20-cv-00754-CMA-STV Document 19 Filed 05/27/20 USDC Colorado Page 6 of 10




        complete, a party desiring ESI in native file format must demonstrate a need

        consistent with Fed. R. Civ. P. 26(b) for such production. In the event that ESI is

        demonstrated by the producing party to be not reasonably accessible, the parties will

        work together to evaluate alternative means of production.

               Defendant does not anticipate that it will be necessary to access inactive data

        stores, including, but not limited to, back-up tapes and does not intend to do so in the

        absence of a demonstrated need. If Plaintiff believes that a search of inactive data

        stores is necessary and the information is not obtainable elsewhere in a reasonably

        legible format the Plaintiff shall first attempt to informally resolve the matter with

        Defendant; should that effort fail, the Plaintiff may seek permission from the Court

        to access such information by showing good cause as defined by the Federal Rules of

        Civil Procedure and relevant case law.

               The parties have agreed that all documents that are protected by attorney-

        client privilege and/or work product doctrine shall be governed by Fed.R.Civ.P.

        26(b)(5)(B) and Fed.R.Evid. 502. In the event a privilege log is necessary, the log shall

        set forth the date of the document, the names of the sender and recipient, and a brief

        description of the nature of the document or section redacted and the privilege

        asserted. Such logs will be provided to the opposing party at the time of production.

        The parties will attempt to resolve any disagreements as to the designation of any

        particular document as privileged, and if unable to do so, will provide the documents

        at issue to the Court for an in-camera review and ruling. In accordance with

        Fed.R.Civ.P. 26(b)(5)(B), if information produced in discovery is subject to a claim of

                                               6
Case 1:20-cv-00754-CMA-STV Document 19 Filed 05/27/20 USDC Colorado Page 7 of 10




          privilege or of protection as trial preparation material, the party making the claim

          may notify any party that received the information of the claim, about the inadvertent

          disclosure and the basis for privilege. After being notified, a party must promptly

          return, sequester, or destroy the specified information and any copies it has; must not

          use or disclose the information until the claim is resolved; must take reasonable steps

          to retrieve the information if the party disclosed it before being notified; and may

          promptly present the information to the court under seal for a determination of the

          claim. The producing party must preserve the information until the claim is resolved.

     h. Statement summarizing the parties’ discussions regarding the possibilities for promptly settling or

          resolving the case. Although the prospects for settlement are unknown at this time, the

          parties have discussed mediation, and will continue to evaluate whether mediation

          may be an option as the case proceeds.

                                                   7. CONSENT

           All parties        [have] X            [have not] consented to the exercise of jurisdiction

   of a magistrate judge.

                                         8. DISCOVERY LIMITATIONS

     a. Modifications which any party proposes to the presumptive numbers of depositions or

          interrogatories contained in the Federal Rules: None at this time. The parties propose

          to revisit this matter after the Court rules on Plaintiff’s motion for conditional

          certification.

                  Limitations which any party proposes on the length of depositions:

                  7 hours, per the Federal Rules of Civil Procedure.

                                                     7
Case 1:20-cv-00754-CMA-STV Document 19 Filed 05/27/20 USDC Colorado Page 8 of 10




                 Limitations which any party proposes on the number of requests for production and/or

                 requests for admission:

                 25 requests for production and 25 requests for admissions at this time. The

                 parties propose to revisit this matter after the Court rules on Plaintiff’s

                 motion for conditional certification.


     b. Other Planning or Discovery Orders: None

                                       9. CASE PLAN AND SCHEDULE

         Plaintiff will file a motion for conditional certification of collective action no later than

         November 30, 2020. Discovery prior to that deadline shall be limited to Plaintiff’s

         individual claims and issues related to conditional certification. The parties propose

         the Court set a second scheduling conference after its ruling on the motion for

         conditional certification to set the remaining discovery and motions deadlines in this

         case.

                                 10. DATES FOR FURTHER CONFERENCES

     a. A final pretrial conference will be held in this case on TBD at ___ o’clock _m. A Final

         Pretrial Order shall be prepared by the parties and submitted to the court no later than

         seven (7) days before the final pretrial conference.              Status 5/24/2021, 10:00 a.m.

                                     11. OTHER SCHEDULING MATTERS

     a. Identify those discovery or scheduling issues, if any, on which counsel after a good faith

         effort, were unable to reach an agreement. None at present.

     b. Anticipated length of jury trial is ____.


                                                     8
Case 1:20-cv-00754-CMA-STV Document 19 Filed 05/27/20 USDC Colorado Page 9 of 10




                                                12. NOTICE TO COUNSEL

            The parties filing motions for extension of time or continuances must comply with

   D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon the moving

   attorney's client, all attorneys of record, and all pro se parties.

            Counsel will be expected to be familiar and to comply with the Pretrial and Trial Procedures or

   Practice Standards established by the judicial officer presiding over the trial of this case.

            With respect to discovery disputes, parties must comply with D.C.COLO.LCivR 7.1(a).

            Counsel and unrepresented parties are reminded that any change of contact information

   must be reported and filed with the Court pursuant to the applicable local rule.

                                   13. AMENDMENTS TO SCHEDULING ORDER

            Currently, the Scheduling Conference is scheduled for May 27, 2020, subject to COVID-related

   orders. Parties agree to cooperate on rescheduling dates as necessary. The parties agree that this

   Scheduling Order may be altered or amended only upon a showing of good cause.


                                                              May
   DATED at Denver, Colorado, this 27th day of                              , 2020.

                                                                  BY THE COURT:



                                                                  United States Judge




                                                          9
Case 1:20-cv-00754-CMA-STV Document 19 Filed 05/27/20 USDC Colorado Page 10 of 10




   APPROVED:


  s/ Steven L. Woodrow
  Steven L. Woodrow
  Patrick Peluso
  Woodrow & Peluso, LLC
  3900 E. Mexico Avenue, Suite 300
  Denver, Colorado 80210
  (720) 213-0675 – phone
  (303) 927-0809 - fax
  swoodrow@woodrowpeluso.com
  ppeluso@woodrowpeluso.com

  Counsel for Plaintiff

  s/ Darin Mackender
  Darin Mackender
  Danielle S. Urban
  FISHER & PHILLIPS, LLP
  1801 California Street, Suite 2700
  Denver, Colorado 80202
  (303) 218-3654 – phone
  (303) 218-3651 – fax
  durban@fisherphillips.com

  Counsel for Defendant




                                       10
